Dewey, J.
The proposed instructions to the jury were in all respects correct. The loan to the copartnership through the agency of Kilbourn, one of the partners, and the receiving of the promissory note of the firm therefor from him, created a legal liability on the part of the defendants, the lender acting in good faith, and believing he was dealing with the firm as borrowers. The case falls within the well settled principles of law as to the liability of copartners. As directly to this point, we may refer to the cases of Onondaga County Bank v. De Puy, 17 Wend. 47, and Church v. Sparrow, 5 Wend. 223.

Judgment on the verdict for the plaintiff.